Exhibit 10.3

AMENDMENT 1

TO

EMPLOYMENT AGREEMENT

 

 

WHEREAS, Magyar Bancorp, Inc. (the “Company”) and John S. Fitzgerald
(“Executive”) entered into an employment agreement dated November 1, 2007 (the
“Agreement”); and

 

WHEREAS, the Company and the Executive wish to amend the Agreement to reflect
the Executive’s promotion to President and Chief Executive Officer of the
Company.

 

NOW THEREFORE, the Agreement is hereby amended as follows:

 

  1.           Section 1, “Position and Responsibilities” is hereby amended as
follows:

 

During the period of his employment hereunder, Executive agrees to serve as
President and Chief Executive Officer of the Company and the Bank. The Executive
shall serve under the direction of the Board of Directors, and shall report
directly to the Board of Directors. During said period, Executive also agrees to
serve, if elected, as an officer and director of any subsidiary or affiliate of
the Company.

 

IN WITNESS WHEREOF, the Company and the Executive have adopted this Amendment on
the latest date set forth below.

 

 

 

      MAGYAR BANCORP, INC.                                 July 26, 2012   By:
/s/ Joseph J. Lukas, Jr.   Date     Joseph J. Lukas, Jr.         Chairman of the
Board                                     EXECUTIVE                            
    July 26, 2012   By: /s/ John S. Fitzgerald   Date     John S. Fitzgerald

 



 

 

